                 Case 4:21-cr-00242-YGR Document 8 Filed 06/14/21 Page 1 of 4



 1   STEPHANIE M. HINDS (CABN 154284)
     Acting United States Attorney
 2
     HALLIE HOFFMAN (CABN 210020)
 3   Chief, Criminal Division

 4   ALEXIS JAMES (NYBN 5603865)
     Assistant United States Attorney
 5
     1301 Clay Street, Suite 340S
 6   Oakland, California 94612
     Telephone: (510) 637-3680
 7   FAX: (510) 637-3724
     Alexis.James@usdoj.gov
 8
     Attorneys for United States of America
 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                            OAKLAND DIVISION

13   UNITED STATES OF AMERICA,                           No. 4:21-CR-00242 YGR

14                 Plaintiff,                            STIPULATION REGARDING REQUEST FOR
                                                         (1) CONTINUANCE OF STATUS HEARING
15                         v.                            DATE AND ATTORNEY APPOINTMENT
                                                         HEARING AND (2) FINDINGS OF
16   LOVELL TAYLOR                                       EXCLUDABLE TIME PERIOD AND ORDER
                                                         (AS MODIFIED)
17                 Defendant.

18

19          Plaintiff United States of America, by and through its counsel of record, the United States
20   Attorney for the Northern District of California and Assistant United States Attorney Alexis James,
21   and defendant Lovell Taylor (“Defendant”), by and through his counsel of record, Graham Archer,
22   hereby stipulate as follows:
23          1.      On May 28, 2021, the Honorable Kandis A. Westmore, U.S. Magistrate Judge, issued a
24   Criminal Complaint charging Defendant with Felon in Possession of Firearm and/or Ammunition, in
25   violation of 18 U.S.C. § 922(g)(1).
26          2.      On June 9, 2021, Defendant made his initial appearance before the Honorable Donna
27   M. Ryu, U.S. Magistrate Judge, and was arraigned on the Criminal Complaint. At that time, a status
28   hearing regarding detention was set for June 17, 2021.
     STIP AND ORDER                                  1
     4:21-CR-00242 YGR
                 Case 4:21-cr-00242-YGR Document 8 Filed 06/14/21 Page 2 of 4



 1          3.        On June 10, 2021, the government filed an indictment charging Defendant with one

 2   count of Felon in Possession of Firearm and/or Ammunition, in violation of 18 U.S.C. § 922(g)(1).

 3          4.        The parties now request that the matter be continued to June 18, 2021 for Arraignment

 4   on Indictment and Status regarding Detention.

 5          5.        The parties have continued engaging in discussions regarding potential resolutions, and

 6   the government intends to provide discovery. The parties request additional time to further their

 7   negotiations and to give defense time to review discovery. The parties believe that failure to grant the

 8   continuance would deny Defendant and his counsel reasonable time necessary for effective

 9   preparation, taking into account the exercise of due diligence. The parties are requesting a new

10   hearing date for Arraignment on Indictment and Status on Detention of June 18, 2021.

11          6.        Defense counsel represents that his client understands that he has a right under 18

12   U.S.C. § 3161(b) to be charged by information or indictment with the offense alleged in the pending

13   criminal complaint and that his client knowingly and voluntarily waives that right and agrees to

14   continue to exclude the time to be charged by indictment and agrees to set a status in this matter on

15   June 18, 2021.

16          7.        For purposes of computing the date under the Speedy Trial Act by which defendants

17   must be charged by indictment or information, the parties agree that the time period of June 9, 2021, to

18   June 18, 2021, inclusive, should be excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i) and

19   (h)(7)(B)(iv) because the delay results from a continuance granted by the Court at defendant’s request,

20   without government objection, on the basis of the Court’s finding that: (i) the ends of justice served by

21   the continuance outweigh the best interest of the public and defendant in the filing of an information

22   or indictment within the period specified in 18 U.S.C. § 3161(b); and (ii) failure to grant the

23   continuance would unreasonably deny defense counsel the reasonable time necessary for effective

24   preparation, taking into account the exercise of due diligence.

25          8.        Nothing in this stipulation shall preclude a finding that other provisions of the Speedy

26   Trial Act dictate that additional time periods be excluded from the period within which an information

27   or indictment must be filed.

28
     STIP AND ORDER (AS MODIFIED)                       2
     4:21-CR-00242 YGR
             Case 4:21-cr-00242-YGR Document 8 Filed 06/14/21 Page 3 of 4



 1         IT IS SO STIPULATED.

 2    DATED: June 14, 2021                    Respectfully submitted,

 3
                                              STEPHANIE M. HINDS
 4
                                              Acting United States Attorney
 5

 6                                                 /s/ Alexis James
                                              ALEXIS JAMES
 7                                            Assistant United States Attorney
      DATED: June 14, 2021
 8
                                                /s/ Graham Archer
 9                                            GRAHAM ARCHER
                                              Counsel for Defendant Lovell
10                                            Taylor
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP AND ORDER (AS MODIFIED)         3
     4:21-CR-00242 YGR
               Case 4:21-cr-00242-YGR Document 8 Filed 06/14/21 Page 4 of 4



 1                                         ORDER (AS MODIFIED)

 2          The Court has read and considered the Stipulation Regarding Request for (1) Continuance of

 3   Status Hearing Date and (2) Findings of Excludable Time Period Pursuant to Speedy Trial Act, filed

 4   by the parties in this matter. The Court hereby finds that the Stipulation, which this Court incorporates

 5   by reference into this Order, demonstrates facts that support a continuance in this matter, and provides

 6   good cause for a finding of excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.

 7          The Court further finds that: (i) the ends of justice served by the continuance outweigh the best

 8   interest of the public and defendant in the filing of an information or indictment within the time period

 9   set forth in 18 U.S.C. § 3161(b); and (ii) failure to grant the continuance would unreasonably deny

10   defense counsel the reasonable time necessary for effective preparation, taking into account the

11   exercise of due diligence.

12   THEREFORE, FOR GOOD CAUSE SHOWN:

13          The hearing for status on Arraignment on Indictment, attorney appointment hearing and status

14   on Detention in this matter currently scheduled for June 17, 2021 is continued to June 18, 2021. The

15   time period of June 9, 2021, to June 18, 2021, inclusive, is excluded in computing the time within

16   which an information or indictment must be filed under 18 U.S.C. § 3161(b) pursuant to the provisions

17   of 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i), and (B)(iv). Nothing in this Order shall preclude a finding

18   that other provisions of the Speedy Trial Act dictate that additional time periods are excluded from the

19   period within which an information or indictment must be filed.

20          IT IS SO ORDERED.                                              ISTRIC
                                                                      TES D      TC
21                                                                  TA
                                                                                          O




     June 14, 2021
                                                                S




                                                                                           U
                                                               ED




22    DATE
                                                                                            RT




                                                                                         D
                                                                               RDERE
                                                           UNIT




                                                                            OO
23                                                                  IT IS S
                                                                                                  R NIA




24
                                                                                        u
                                                                                a M. Ry
                                                           NO




25                                                                      D o n n
                                                                                                 FO




                                                                  Judge
                                                           _______________________________
                                                             RT




                                                                                             LI




26                                                         HONORABLE DONNA M. RYU
                                                           UnitedE R
                                                                H




                                                                                             A




                                                                   States Magistrate Judge C
27                                                                   N                 F
                                                                         D IS T IC T O
                                                                               R
28
     STIP AND ORDER (AS MODIFIED)                     4
     4:21-CR-00242 YGR
